Citation Nr: 1115876	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral foot fungus.

2.  Entitlement to service connection for bilateral foot fungus.

3.  Entitlement to an initial compensable evaluation for herpes progenitalis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for bilateral foot fungus and granted service connection for herpes progenitalis, rated 0 percent disabling.

The Veteran and his wife testified at a March 2011 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The issues of service connection for a bilateral foot fungus and increased evaluation for herpes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral foot fungus was denied in an unappealed January 2003 rating decision on the grounds that there was no nexus to service or current diagnosis shown; the denial became final in January 2004

2.  Evidence received since January 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the criteria for reopening the claim of service connection for bilateral foot fungus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The benefit sought on appeal is being granted in full, with regard to the single issue decided.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a bilateral foot fungus was denied in a January 2003 rating decision; the RO found that there was no evidence of a nexus to service, and there was no evidence of a current disability.  The Veteran did not initiate an appeal of this denial, and it became final in January 2004, a year following notice of the decision.

Since January 2003, additional VA treatment records, a statement from the Veteran's spouse, and testimony at the March 2011 hearing have been associated with the file.  None of this evidence existed at the time of the January 2003 decision, and each provides additional, previously unconsidered facts regarding the current claim.  All must be viewed as new.

Further, the new evidence directly addresses the unestablished facts cited in the January 2003 denial.  Treatment records note current foot problems, including notations of mycotic nails.  These are caused by fungal infection.  The Veteran and his wife have both stated that he has current symptoms they associate with infection; although they are not, as laypersons, competent to diagnose a foot condition, they are competent to describe current observable symptoms showing a current disability of some type.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The presence of a current disability is material.

Moreover, at the March 2011 hearing, the Veteran's wife testified that she had observed that the Veteran's feet were normal prior to entry into service, and that when he left service, he had skin symptoms.  She associated these as manifestations of a fungal infection.  She is competent to describe her observations. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Her reports of onset of foot problems during service tend to support a showing of a nexus between service and current complaints.  This addresses the second unestablished fact cited in the January 2003 denial, and is clearly material.

As new and material evidence has been received, the previously denied claim of service connection for a bilateral foot fungus must be reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of service connection for bilateral foot fungus is reopened; to this extent only, the appeal is granted.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.

I.  Bilateral Foot Fungus

The duty to assist includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The competent evidence of record shows current treatment of ongoing foot problems, as well as lay reports of in-service onset.  Examination is required to definitively determine a current diagnosis and to obtain a medical opinion regarding the likelihood of a nexus to service.

II.  Herpes Progenitalis

Service connection for herpes was granted in the December 2007 rating decision based on a finding that this was a chronic disease by nature, and hence must still be present after being diagnosed in service.

However, no examination was conducted.  The Veteran has reported, and treatment records reflect, ongoing treatment for a widespread rash.  The Veteran associates this with herpes, but he is not competent, as a layperson, to diagnose the skin condition or differentiate between manifestations of multiple coexisting conditions.  A medical examination and opinion is required to clearly identify any and all current residuals of the in-service venereal disease infection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records from the VA medical center at Mountain Home, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify any current fungal infection of the feet, and should opine as to whether it is at least as likely as not that any currently diagnosed condition was caused or aggravated by service.  Reports of the Veteran and his wife regarding in-service manifestations must be discussed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current chronic residuals of herpes progenitalis.  The examiner should specifically discuss whether current complaints of hives and eczema symptoms are related to herpes 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


